               Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 1 of 19




GOVERNMENT
  EXHIBIT
   22-1
 18-cr-20685




                                                                                                      ODC00018
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 2 of 19




                                                                                       ODC00019
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 3 of 19




                                                                                       ODC00020
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 4 of 19




                                                                                       ODC00021
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 5 of 19




                                                                                       ODC00022
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 6 of 19




                                                                                       ODC00023
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 7 of 19




                                                                                       ODC00024
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 8 of 19




                                                                                       ODC00025
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 9 of 19




                                                                                       ODC00026
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 10 of
                                      19




                                                                                     ODC00027
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 11 of
                                      19




                                                                                     ODC00028
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 12 of
                                      19




                                                                                     ODC00029
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 13 of
                                      19




                                                                                     ODC00030
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 14 of
                                      19




                                                                                     ODC00031
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 15 of
                                      19




                                                                                     ODC00032
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 16 of
                                      19




                                                                                     ODC00033
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 17 of
                                      19




                                                                                     ODC00034
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 18 of
                                      19




                                                                                     ODC00035
Case 1:18-cr-20685-KMW Document 304-2 Entered on FLSD Docket 02/17/2021 Page 19 of
                                      19




                                                                                     ODC00036
